Citation Nr: 1402494	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left carpal tunnel syndrome.

2. Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the Board at a November 2011 hearing.  A transcript of the hearing is of record.  While the Veterans Law Judge who conducted the November 2011 hearing is no longer employed by the Board, the Veteran has not responded to a January 2013 letter advising him of his right to testify at another Board hearing.  See generally 38 C.F.R. § 20.707.  The Board will therefore proceed in the adjudication of the instant claims.

This appeal was processed using the paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Left carpal tunnel syndrome is etiologically related to the Veteran's active service.

2. Right carpal tunnel syndrome is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. Left carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Right carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for bilateral carpal tunnel syndrome as directly related to his period of active service.  He has testified that, while performing his duties as a plumber in service, he suffered from stiffness and pain in his hands, sought treatment for this pain and was diagnosed with "inflammation" of the hands.  He has further testified that he has experienced similar pain and stiffness in his hands since service.  

The Veteran was diagnosed with bilateral carpal tunnel syndrome in approximately November 2006, at which time he complained of right hand numbness for some time which was slowly progressive.  He was provided a VA examination in September 2013, at which the examiner opined that it is less likely as not that the Veteran's current carpal tunnel syndrome was incurred in active service.  In this regard, the VA examiner noted that the Veteran served in active service for only four years, and was not diagnosed with carpal tunnel syndrome until approximately 28 years following service separation.  The examiner noted that carpal tunnel syndrome is a cumulative type injury which requires many years for its development and, given the 28 years of manual labor post-service, the Veteran's current disability was incurred by the post-service work.

Despite the negative etiological opinion contained in the September 2013 VA examination report, the Board finds it reasonable to interpret the VA examiner's opinion that, while carpal tunnel syndrome may not have completely manifest into a diagnosable condition until many years following service, at least some part of the Veteran's current bilateral disability may be attributed to his active service.  The Board reaches this determination upon considering the cumulative nature of the disability as reported by the VA examiner and the Veteran's in-service occupation as a plumber, an occupation which would lend itself to repetitive motions of the hands, as well as his competent and credible lay testimony regarding in-service treatment and symptomatology.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

As such, resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral carpal tunnel syndrome is warranted.
ORDER

Service connection for left carpal tunnel syndrome is granted.

Service connection for right carpal tunnel syndrome is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


